The several acts of Assembly on the subject of debts contracted during the war, which are too familiar to need any special reference, and the numerous decisions of this Court on the meaning of those acts, establish this rule: If the consideration for the promise to pay, was property purchased by the debtor, the vendor is entitled to recover the value of the property at the date of the sale, in gold, or its equivalent in the legal tender of the United States. Robeson v. Brown, 63 N.C. 554.
If a part of the price was paid in Confederate money, such *Page 525 
payment is to be deducted at its nominal value from the sum owing; it is a payment pro tanto upon the debt, and the residue only is owing, the value of which is to be ascertained upon the same principle. If, for an easy example, land worth $6,000 was sold for $30,000, and one half or $15,000 was paid, the purchaser would owe one half the value of the land, or $3,000 in gold, with interest, or its equivalent, as aforesaid. The fact that a mortgage was given to secure the payment of the residue, can make no difference in the amount of the debt.
This is the only question presented by the case agreed, and under the agreement the case is remanded, in order that the value of the land may be ascertained, and the case otherwise proceeded in according to law.
PER CURIAM.  Case remanded, to be proceeded in,c. The plaintiff will recover costs.